Case 19-33568-mvl7 Doc 102 Filed 10/06/20 Entered 10/06/20 14:31:01 Page 1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
In re: §
§
ERIC C. BLUE, § Case No. 19-33568-MVL-7
§ (Jointly Administered)
Debtor. §

NOTICE OF RESET CHAPTER 7 §341 MEETING

PLEASE TAKE NOTICE that the meeting of creditors pursuant to 11 U.S.C. § 341 in the
above-referenced case has been reset for Wednesday, October 28, 2020 at 10:00 a.m. and will
be held by telephone. The tol! free number to call is 877-973-5157; alternate number is 210-339-
3384 (toll free) and the participant code is 2585209.

Respectfully submitted,

/s/_Diane G. Reed
Diane G. Reed, Trustee
501 N. College Street
Waxahachie, Texas 75165
972-938-7334
1-972-923-0430 Fax
dertrustee@bcylawyers.com

CERTIFICATE OF SERVICE

This is to certify that on October 6, 2020, a true and correct copy of the foregoing Notice
of Reset Chapter 7 §341 Meeting was served electronically on all registered ECF users in this
case, and by U.S. first class mail, postage prepaid, on the persons listed on the attached Service
List.

/s/ Diane G. Reed
Diane G. Reed, Trustee

NOTICE OF RESET CHAPTER 7 §341 MEETING-— Page 1 of 1
Case 19-33568-mvl7 Doc 102 Filed 10/06/20 Entered 10/06/20 14:31:01 Page 2 of 2

In re Eric C. Blue, et al, Debtor
Case No. 19-33568-7
(Jointly Administered)

Ascent Victory Park
2588 N. Houston Street
Dallas, TX 75219

Brendan J. Carlin

c/o Rachel E. Khirallah
Khirallah West PC

3027 Routh Street, Ste. 100
Dallas, TX 75201

Equinox Highland Park
4023 Oak Lawn Ave.
Dallas, TX 75219

Piney Lake Opportunities
ECI Master Fund, LP

c/o Proskauer Rose, LLP

Attn: Charles Dale

One International Place

Boston, MA 02110-2600

Lexington Law Group
2915 Hunter Mill Rd., Ste. 17
Oakton, VA 22124

Phelps Dunbar LLP

c/o Christopher Ralston
365 Canal Street, Ste. 2000
New Orleans, LA 70130

Sallie Mae Corp.
300 Continental Drive
Newark, DE 19713

State Farm Insurance Co.
One State Farm Plaza
Bloomington, IL 61710

Worth Ross Management Co., Inc.

4144 N. Central Expy., Ste. 580
Dallas, TX 75204

Office of the United States Trustee
1100 Commerce St., Room 976
Dallas, TX 75242

AT&T Wireless
208 S. Akard Street
Dallas, TX 75202

City of Dallas
1500 Marilla Street, Ste. 4AN
Dallas, TX 75201

Green Mountain Energy
910 Louisiana Street
Houston, TX 77002

Portfolio Secure Lone LLC
101 Huntington Ave., Suite 500
Boston, MA 02199

Matthew Baker

c/o Rachel E. Khirallah
Khirallah West PC

3027 Routh Street, Ste. 100
Dallas, TX 75201

Regus Management Group
15455 Dallas Pkwy., Ste. 600
Addiston, TX 75001

Sallie Mae Corp.
P.O. Box 8459
Philadelphia, PA 19101

State of Maryland Child Support Division
311 West Saratoga Street
Baltimore, MD 21201

Mark A. Castillo

Robert C. Rowe

Curtis Castillo PC

Bank of America Plaza
901 Main Street, Ste. 6515
Dallas, TX 75202

AT&T Wireless
P.O. Box 6463
Carol Stream, IL 60197

Compass Bank

c/o Shawn K. Brady

6351 Preston Road, Ste. 350
Dallas, TX 75034

Internal Revenue Service
300 E. 8" Street

STOP 5026AUS

Austin, TX 78701

JHT Holdings, Inc.

c/o Peter N. Flocos

599 Lexington Ave., Suite 33
New York, NY 10022

Neill S. Wright

c/o Darrell Cook

6688 North Central Expy.
Dallas, TX 75206

Reward Zone Mastercard
P.O. Box 9001007
Louisville, KY 40290

Spectrum Cable
400 Atlantic Street
Stamford, CT 06901

Wendell McCain
106 Saison Road
Chapel Hill, NC 27517
